3/26/2019 Case 1:12-cv-00929-VSB-KNFTrafeneth Feshenz Sean SritemKTSA29/19 Page 1 of 2

  

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Mar 26 05:21:02 EDT 2019

CESSES SES GAD Gites Ect Gocco Mac

Logout | Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

Eeos ( Use the "Back" button of the Internet Browser to return to

TESS)

Cerasome

Word Mark CERASOME

Goods and _ IC 001. US 001 005 006 010 026 046. G & S: Antioxidants and proteins for use in the manufacture of

Services pharmaceuticals, cosmetics, beverages, food products and nutritional supplements; emulsifiers for use in the
manufacture of pharmaceuticals, cosmetics, food products and nutritional supplements. FIRST USE: 20050401.
FIRST USE IN COMMERCE: 20050401

Standard
Characters
Claimed
Mark

Drawing (4) STANDARD CHARACTER MARK
Code

Serial
Number

Filing Date March 15, 2009
Current 4A

Basis

Original

Filing Basis

Published

for March 23, 2010
Opposition
Registration
Number

Registration June 8, 2010
Date

Owner (REGISTRANT) Lipoid LLC CORPORATION NEW JERSEY 744 Broad Street, Suite 1801 Newark NEW JERSEY
07102

77691296

3798278

Attorney of
Record

Type of = TRADEMARK
Mark

William F. Herbert

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e0t8.11.1 1/2
3/26/2019 Case 1:12-cv-00929-VSB-KNFTrappneth Feshenz Sean SritemKTSA29/19 Page 2 of 2
Register = PRINCIPAL

Affidavit

Text SECT 8 (6-YR).
Live/Dead LIVE
Indicator

 

 

|.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e0t8.11.1 2/2
